 

Exhibit 10(a)

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 30, 2020 (this
“Amendment”), is entered into among WD-40 COMPANY, a Delaware corporation (the
“Company”), WD-40 COMPANY LIMITED  (“WD-40 UK”), the Guarantors party hereto
(together with the Company and WD-40 UK, each a “Loan Party” and collectively
the “Loan Parties”) and BANK OF AMERICA, N.A. (the “Lender”).  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement (defined below).

RECITALS

A.The Loan Parties and the Lender entered into that certain Amended and Restated
Credit Agreement dated as of March 16, 2020  (as amended and modified from time
to time, the “Credit Agreement”).

B.The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C.In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1.Amendments.

(a)The following new definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

﻿

“First Amendment Effective Date” means September 30, 2020.

﻿

(b)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

﻿

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 7.02(a):

﻿

 

 

 

 

 

Pricing Tier

Consolidated Leverage Ratio

Commitment Fee

Letter of Credit Fee

LIBOR Rate Loans

Prime Rate Loans

1

< 2.00 to 1.0

0.15%

1.00%

1.00%

0.00%

2

< 3.00 to 1.0 but > 2.00 to 1.0

0.15%

1.25%

1.25%

0.25%

3

> 3.00 to 1.0

0.15%

1.50%

1.50%

0.50%

﻿





 

--------------------------------------------------------------------------------

 



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a);  provided,  however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier  3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 7.02(a), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the First Amendment
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02(a) for the fiscal
quarter ending August 31, 2020 shall be determined based upon Pricing Tier 1.  
 

﻿

If, as a result of any restatement of or other adjustment to the financial
statements of the Company and its Subsidiaries or for any other reason, the
Company or the Lender determines that (i) the Consolidated Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Company shall immediately and retroactively
be obligated to pay to the Lender promptly on demand (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Company
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.

﻿

(c)The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

﻿

“Maturity Date” means September 30, 2025; provided,  however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

﻿

(d)Section 1.03(c) of the Credit Agreement is hereby amended to read as follows:

﻿

(c)Calculations.  Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary, (ii)
any Disposition of a line of business or division of the Company or Subsidiary,
or (iii) any Acquisition, in each case, occurring during the applicable period. 

﻿

(e)Section 8.02 of the Credit Agreement is hereby amended to read as follows:

﻿

8.02Investments.  

﻿

Make or permit to exist any Investments, except:

﻿

(a)Investments held in the form of cash or Cash Equivalents;

﻿

(b)Investments existing as of November 15, 2017;

﻿





--------------------------------------------------------------------------------

 

(c)Investments in any Person that is a Loan Party prior to giving effect to such
Investment;

﻿

(d)Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

﻿

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

﻿

(f)Guarantees permitted by Section 8.03;

﻿

(g)Permitted Acquisitions;

﻿

(h)intercompany loans,  advances and capital contributions made by any Loan
Party to any of its Subsidiaries which are not Loan Parties (i) made prior to
the First Amendment Effective Date and (ii) made on or after the First Amendment
Effective Date, in an amount not to exceed $10,000,000 in the aggregate at any
time outstanding; and

﻿

(i)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $15,000,000 in the aggregate at any time outstanding. 

﻿

(f)Section 8.03(f) of the Credit Agreement is hereby amended to read as follows:

﻿

(f)other unsecured Indebtedness (including any Indebtedness arising under the
Note Purchase Agreement) in an aggregate principal amount not to exceed
$125,000,000 at any one time outstanding;

﻿

(g)Section 8.06(c) of the Credit Agreement is hereby amended to read as follows:

(c)so long as immediately prior and after giving effect thereto (i) no Default
exists and (ii) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis, the Company may make
cash dividends; and

﻿

(h)Section 8.11(a) of the Credit Agreement is hereby amended to read as follows:

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 3.50 to 1.00.

﻿

2.Effectiveness; Conditions Precedent.  This Amendment shall be effective, as of
the date hereof, upon satisfaction of the following conditions precedent:

﻿

(a)The Lender shall have received copies of this Amendment duly executed by the
Loan Parties.

﻿

(b)The Lender shall have received (i) such resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of the
Loan Parties as the Lender may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
each Loan Party is a party; (ii) (A) copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable or  (B) a certification that
such Loan Party has not modified its Organization Documents since such documents
were delivered to the Lender on the Closing Date and such Organization



--------------------------------------------------------------------------------

 

Documents remain in full force and effect,  in each case, certified by a
Responsible Officer of such Loan Party to be true and correct as of the date
hereof and (iii) such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization.

﻿

(d)Receipt by the Lender of a copy of an executed amendment to the Note Purchase
Agreement in form and substance reasonably satisfactory to the Lender.

﻿

(e)Receipt by the Lender of all fees and expenses owed by the Loan Parties to
the Lender in connection with this Amendment.

﻿

(f)The Company shall have paid all reasonable fees, charges and disbursements of
counsel to the Lender in connection with this Amendment (directly to such
counsel if requested by the Lender).

﻿

3.Ratification of Loan Documents.  Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents.  This Amendment
is a Loan Document.

﻿

4.Authority/Enforceability.  Each Loan Party represents and warrants as follows:

﻿

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

﻿

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

﻿

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

﻿

(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.

﻿

5.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Party set forth in Article VI of the
Credit Agreement are true and correct in all material respects as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

﻿

6.Counterparts/Telecopy-pdf.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

7.Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the state of California.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

 

 

﻿

 

 

COMPANY:

WD-40 COMPANY,

﻿

a Delaware Corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

DESIGNATED BORROWER

WD-40 COMPANY LIMITED,

GUARANTOR:

a company incorporated in England and Wales

﻿

 

﻿

By:

/s/ GARRY O. RIDGE

﻿

Name:

Garry O. Ridge

﻿

Title:

Director

﻿

 

 

﻿

 

 

 GUARANTORS:

WD-40 MANUFACTURING COMPANY,

﻿

a California corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC.,

﻿

a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HEARTLAND CORPORATION,

﻿

a Kansas corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

LENDER:

BANK OF AMERICA, N.A.,

﻿

as a Lender,

﻿

 

 

﻿

By:

/s/ AARON MARKS

﻿

Name:

Aaron Marks

﻿

Title:

Senior Vice President

﻿



WD-40 COMPANY

FIRST AMENDMENT

--------------------------------------------------------------------------------